COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-240-CV





IN THE INTEREST OF H.B. III

AND C.B., CHILDREN



------------



FROM THE 393RD DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Henry Bryant, Jr. attempts to appeal from the trial court’s judgment signed May 30, 2007.  Appellant did not file a postjudgment motion to extend the appellate deadline; his notice of appeal was therefore due June 29, 2007.
(footnote: 2)  But he did not file a notice of appeal until July 2, 2007.

On July 16, 2007, we notified Appellant that his appeal was subject to dismissal for want of jurisdiction unless, by July 26, 2007, he filed a response showing a reasonable explanation for the late filing of the notice of appeal.
(footnote: 3)  No response has been filed.  Accordingly, we dismiss the appeal for want of jurisdiction.
(footnote: 4)


PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED: 
 August 31, 2007

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 26.1 (providing that notice of appeal must be filed within thirty days after the judgment is signed).


3:See
 
Tex. R. App. P.
 10.5(b), 26.3; 
Verburgt v. Dorner
, 959 S.W.2d 615, 617 (Tex. 1997).


4:See
 
Tex. R. App. P.
 42.3(a), 43.2(f).